DETAILED ACTION
	This Office Action is responsive to the 07/26/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 04/27/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Rejection. Support for the Amendment is found at least at Fig. 5. 
Response to Arguments
Claims 1-4 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 20120164520 A1).
Applicant has argued that Choi fails to anticipate the amended claim language.  See Remarks, page 8 regarding the added limitation that the tabs in the first and second vertical stacks are spaced apart by a distance equal to or greater than the width of the tabs. This argument has been fully considered and is persuasive in view of the Amendment, therefore the rejection has been withdrawn.  
New grounds of rejection are asserted below in view of the amended claim language. 
Claim Rejections - 35 USC § 103
Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20120164520 A1) in view of Kim (US 20120196173 A1).
Regarding claim 1, Choi discloses a secondary battery electrode assembly (title), comprising: 
a plurality of negative electrodes (Fig. 1, P21, negative electrode plated 20) alternatingly interleaved (P8) with a plurality of positive electrodes in a vertical stack (Fig. 1, P21, positive electrode plates 10), with respective separators disposed between adjacent ones of the electrodes (Fig. 1, P21, separators 30); 
a plurality of non-coated electrode tabs (P23, P29, coating is not formed on the electrode tabs), each of the plurality of non-coated electrode tabs extending from a respective one of the electrodes having a first same polarity that is either negative or positive. Choi discloses the plurality of non-coated electrode tabs being arranged in first and second spaced-apart vertical stacks (Fig. 2, positive electrode tabs 12a, 12b, negative electrode tabs 22a, 22b) so that the tabs in the first vertical stack overlap each other and the tabs in the second vertical stack overlap each other (Figs. 1, 4, P55, electrode tabs are alternately stacked), such that the electrode tabs in the first vertical stack extend from a first odd-numbered half of the electrodes having the first same polarity, and the electrode tabs in the second vertical stack extend from a second even-numbered half of the electrodes having the first same polarity. 
Choi discloses an electrode lead (Figs. 1-2, leads 40, 50), the electrode tabs in the first vertical stack being coupled to the electrode lead at a first location, the electrode tabs in the second vertical stack being coupled to the electrode lead at a second location (Figs. 1-2, tabs 12a and 12b attach to lead 40 at separate locations), and that the tabs in the first vertical stack are spaced apart from the tabs in the second vertical stack by a predetermined distance (Fig. 5, P61).
Choi does not disclose that a lower end of the electrode tab is punched such that the first and second portions of the lower end of the electrode lead are separated from one another. 
In the same field of endeavor, Kim discloses an analogous art of a secondary battery electrode (abstract) with a plurality of stacked, uncoated electrode tabs (Fig. 1, P16) welded to leads (P17). Kim further teaches that the electrode tabs 170 are welded to the lead 190 in two parts (W1 and W2) separated by a cutting part (190’) (Fig. 4, P71). Kim teaches that by separating the welding parts, the vibration energy may be locally concentrated so that each weld may achieve great welding strength (P72).  
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the lead of Choi for the cut lead of Kim with the predictable result that such a substitution would create stronger welds between the electrode tabs and the lead. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B). 
The resulting electrode assembly of modified Choi would teach that the lower end of the electrode lead that is welded to the electrode tabs is cut so that the first and second locations are at first and second portions (Kim, Fig. 2, W1 and W2) of the lower end of the electrode lead that are separated from one another (Kim, Fig. 2, cutting part 190’) by the predetermined distance, thus meeting structural limitations of the claim. 
Claim 1 additionally recites the feature of “a lower end of the electrode lead … is punched so that the first and second locations are at first and second portions of the lower end of the electrode lead that are separated from one another by the predetermined distance” which is a product-by-process feature evaluated for the structural implications implied:
 Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

A separation created by way of the process of punching would implicitly imply removing unwanted material to form the final shape. Modified Choi teaches that the first and second portions of the lower end of the electrode lead are separated by cutting which is considered to meet the structural requirements and be an equivalent method to punching. Alternatively, any differences provided by the product-by-process limitation of punching versus cutting would provide a product that is obvious from the cut electrode lead of modified Choi. Regarding product-by-process limitation, see MPEP § 2113.
Modified Choi teaches that the punched length of each of the first and second portions of the lower end of the electrode lead extends from a lower edge of the electrode lead to a central region of the electrode lead (Kim, Fig. 4, cutting portion 190’) that is configured to be affixed to a sealing part of a pouch-shaped battery case by an insulating tape (Choi, P54, “insulating film” attached to the leads contacting the case flange).
Modified Choi does not disclose that the predetermined distance being equal to or greater than a width of the tabs in the first vertical stack and a width of the tabs in the second vertical stack. 
Mere changes in size or proportion can support a prima facie case of obviousness. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (MPEP 2144.04).
The instant application teaches that the predetermined distance serves to prevent an increase in the thickness of the electrode tab stacks (P87 of the PGPUB), but does not disclose any benefits that arise from selecting a predetermined distance equal to or greater than a width of the tabs in the first vertical stack and a width of the tabs in the second vertical stack. 
Choi teaches that the first and second stacks can be separated from each other by a predetermined distance (P61, Fig. 5), but Choi is silent as to the exact size of the predetermined distance. Choi also teaches that the tab thicknesses are reduced because the electrode tabs are alternatingly stacked (P58-59). Thus modified Choi performs the same as the claimed invention and the only difference is the relative dimension of the predetermined distance, which matches the fact pattern of the cited decision. Due to the similarities in structure and function, the any difference in the size of the predetermined distance would have been obvious in view of modified Choi. 
Regarding claim 3, Choi discloses that the predetermined distance is less than or equal to a width of the electrode lead (Fig. 5, space between tabs 12a and 12b is less than the width of lead 40).  
Regarding claim 4, Choi does not explicitly disclose that a first total thickness of the electrode tabs in the first vertical stack and a second total thickness of the electrode tabs in the second vertical stack are each equal to half of a third total thickness of all of the electrode tabs having the first same polarity.
Choi does disclose that the first vertical stack extends from the first positive electrode plate and the second vertical stack extends from the second positive electrode plate (P24). Choi does not disclose any structural differences between the first and second positive electrode plates aside from the location of the tab. Choi further discloses that the first and second positive electrode plates are alternately stacked (P55), thus the battery of Choi must have the same number of first positive electrode plates and second positive electrode plates. Fig. 4 of Choi further depicts electrode plates of equal thickness. Therefore, each vertical stack disclosed by Choi is intrinsically equal to half the thickness of the total thickness of all the positive electrode plates, thus reading on the limitations of claim 4. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729